Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 1 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 2 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 3 of 12




                 /s/ Grant M. Tabor                       09/14/2020


                  Grant M. Tabor




                    ---------------------
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 4 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 5 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 6 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 7 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 8 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 9 of 12




                                     Cenlar, FSB, as servicer for CitiMortgage, Inc.

                                   425 Phillips Blvd
                                   Ewing, NJ 08618




                                    James Broome, Bankruptcy Supervisor




                                       9/14/2020
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 10 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 11 of 12
Case 20-32761 Document 18 Filed in TXSB on 09/14/20 Page 12 of 12
